Citation Nr: 0712502	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-05 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for low 
back strain.  

2.  Entitlement to a rating higher than 10 percent for right 
knee sprain.  

3.  Entitlement to a rating higher than 10 percent for right 
ankle sprain.  

4.  Entitlement to a rating higher than 10 percent for left 
ankle sprain.  

5.  Entitlement to a rating higher than10 percent for 
migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1991 to March 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boston, Massachusetts.  The veteran currently 
resides within the jurisdiction of the Reno, Nevada VARO.

The Board will issue a separate decision which dismisses the 
appeal of a rating decision in August 1995.   


FINDINGS OF FACT

1.  Chronic low back strain is manifested by flexion to 70 
degrees and a combined range of motion of 165 degrees without 
muscle spasm, unilateral loss of lateral spine motion in the 
standing position, or moderate limitation of motion, 
accompanied by pain.    

2.  The evidence of record does not show more than slight 
impairment of the right knee.  

3.  The veteran's right ankle sprain results in no more than 
moderate limitation of motion.

4.  The veteran's left ankle sprain results in no more than 
moderate limitation of motion.  

5.  The veteran's migraine headaches are manifested by daily 
headaches lasting five minutes and increasing in severity 
with exposure to light and noise; however, the veteran has 
not been shown to have prostrating attacks.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for low back 
strain have been met.  38 U.S.C.A. §§ 1155, 5107(b)(West 2002 
& Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002); 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5237 
(2006).  

2.  The criteria for a rating higher than 10 percent for 
right knee sprain have not been met.  38 U.S.C.A. §§ 1155, 
5107(b)(West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).

3.  The criteria for a rating higher than 10 percent for 
right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 
5107(b)(West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2006).

4.  The criteria for a rating higher than 10 percent for left 
ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 
5107(b)(West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2006).

5.  The criteria for a rating higher than 10 percent for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107(b)(West 2002 & Supp. 2006); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2006).




The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO provided post-adjudication VCAA notice 
by letters dated in July 2002 and February 2005.  The notices 
included the type of evidence needed to substantiate the 
claims for increase, namely, evidence that a disability had 
become worse.  The veteran was informed that VA would obtain 
VA records and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit any evidence that would include that in his 
possession.  The notices included the general effective date 
provision for the claim, that is, the date of receipt of the 
claim.

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice), of Pelegrini, 18 Vet. App. at 
112 (38 C.F.R. § 3.159 notice), and of Dingess, 19 Vet. App. 
at 473 (notice of the elements of the claim, except for the 
degree of disability assignable).     

To the extent that the VCAA notices did not include the 
degree of disability assignable, at this stage of the appeal, 
when the veteran already has notice of the rating criteria, 
there is no reasonable possibility that further notice of the 
exact same information would aid in substantiating the 
claims, and any deficiency as to VCAA compliance regarding 
the degree of disability has not prejudiced the veteran's 
appeal.  Wensch v. Principi, 15 Vet. App. 362, 268 (2002) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).        

To the extent that the VCAA notices came after the initial 
adjudication, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  However, the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence.  The claims were then readjudicated 
following the content-complying notices as evidenced by the 
statement of the case in August 2003, and the supplemental 
statements of the case in April 2004, March 2005, and 
November 2006.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).        

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, VA has obtained VA and 
non-VA records and has afforded the veteran VA examinations 
in November 2001 and August 2006.  As there is no indication 
of the existence of additional evidence to substantiate the 
claims, no further assistance to the veteran is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Although VA is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical report precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).   

II.  Low Back Strain

A.  Factual Background

In June 1995, the veteran underwent a VA examination.  At 
that time, he stated that he had a history of low back pain, 
beginning in 1991.  He denied any radiation to his legs.  The 
physical examination of the veteran's back revealed some 
tenderness at L5, but there was a full range of motion and he 
was able to touch his toes on flexion.  Right and left 
lateral bending was full.  There was no sciatic notch 
tenderness.  The neurological examination of his lower 
extremities was negative.  Straight leg raising was negative.  
The diagnosis was low back strain.  An x-ray of the 
lumbosacral spine was reported to show no significant 
abnormality.  

In June 1995, the veteran underwent another VA examination 
which was pertinent to his claim for service connection for 
migraine headaches.  At that time, he stated that he had low 
back pain.  Upon physical examination, the veteran complained 
of pain with palpation in his lumbar paraspinal region.  He 
further complained of pain localized in the lumbar area when 
he bent forward and touched his knees.  The veteran's gait 
was normal, including tandem gait.  The impression was low 
back pain; examination was consistent with musculoskeletal 
dysfunction strain.  

By an August 1995 rating action, the RO granted the veteran's 
claim for service connection for low back strain.  The RO 
assigned a 10 percent disability rating under Diagnostic Code 
5295, effective from March 29, 1995, for the veteran's 
service-connected low back strain.  

In January 1997, the RO received VA Medical Center (VAMC) 
outpatient treatment records, from February to November 1996.  
The records show that in November 1996, the veteran had a 
magnetic resonance imaging (MRI) taken of his lumbar spine.  
The MRI was interpreted as showing minor degenerative disc 
changes, especially at the L4-5 level.  There were no disc 
herniations and no neural compression was identified.  

In February 1999, the veteran underwent a VA examination 
which was conducted by QTC Services.  At that time, he stated 
that he had chronic low back pain which was aggravated by 
walking and going up and down stairs.  On examination of the 
spine, the veteran had no loss of cervical and lumbar 
lordosis.  There was no muscle spasm, tenderness or bony 
tenderness.  The veteran had a normal range of motion of the 
lumbar spine as he could flex to 95 degrees, extend to 35 
degrees, lateral flex to 40 degrees, bilaterally, and rotate 
to 35 degrees, bilaterally.  Straight leg raising test was 
negative, bilaterally.  Upon neurological evaluation, motor 
and sensory examinations of both the upper and lower 
extremities were within normal limits.  X-ray examination of 
the lumbar spine demonstrated grade I spondylolisthesis of L5 
and S1.  The diagnosis was low back strain.  

In May 2001, the veteran filed his current claim for increase 
for low back strain.  

In November 2001, the veteran underwent a VA examination 
which was conducted by QTC Services.  At that time, he stated 
that he had chronic low back pain which was worse with 
activities such as walking and going up and down stairs.  On 
examination of the spine, the veteran had no loss of lumbar 
lordosis.  There was no muscle spasm, tenderness or bony 
tenderness.  The veteran had normal range of motion of the 
lumbar spine as he could flex to 95 degrees, extend to 35 
degrees, lateral flex to 40 degrees, bilaterally, and rotate 
to 45 degrees, bilaterally.  The veteran's straight leg 
raising test was equivocal, bilaterally, as the veteran 
complained of significant thigh and knee pain, even when his 
legs were elevated to 30 degrees.  X-ray examination of the 
veteran's lumbar spine demonstrated grade I spondylolisthesis 
of L5 and S1, with some disc space narrowing.  In regard to a 
diagnosis, the examiner stated that the veteran had lower 
back strain.     

VAMC outpatient treatment records, from August 2002 to April 
2004, show that in August 2002, the veteran had x-rays taken 
of his lumbar spine.  The x-rays were interpreted as showing 
bilateral spondylolysis of L5, without spondylolisthesis.  
There was mild L5-S1 disc space narrowing, with mild 
degenerative joint disease at that level.  The records also 
show that in February 2003, the veteran had an MRI taken of 
his lumbar spine.  The MRI was interpreted as showing 
degenerative disc disease at the L4-5 and L5-S1 levels with a 
focal central protrusion at the L4-5 level and a broad-based 
bulge at the L5-S1 level, with bilateral moderate neural 
foraminal stenosis, left greater than right.  

Additional VAMC outpatient treatment records, from November 
2005 to June 2006, show that in November 2005, the veteran 
had x-rays taken of his lumbar spine.  The x-rays were 
interpreted as showing mild degenerative disc disease and 
facet arthropathy at L5-S1.  Intervertebral foramina were 
slightly narrowed.    

A VA examination was conducted in August 2006.  At that time, 
the veteran stated that he had chronic low back pain.  
According to the veteran, he took medication and received 
physical therapy on a weekly basis to help alleviate his low 
back pain.  The veteran noted that three times a week, he 
experienced an increase in severity of his complaints lasting 
10 to 15 minutes.  He indicated that he would stretch out, 
lie down, or change his postural position to decrease the 
pain.  The veteran reported that he experienced associated 
recurrent numbness and weakness of the lower legs.  The 
examiner noted that the veteran walked unaided and did not 
use a cane or walker.  The examiner stated that the veteran's 
gait was steady and that the veteran denied any falling.  
According to the examiner, there were no adverse effects of 
mobility on the veteran's activities of daily living.  The 
veteran worked as a transport dispatcher which required 
minimum walking, standing, bending or lifting.  In the past 
six months due to the escalation of his complaints, the 
veteran noted that he had missed four to five days per month 
due to the back and leg pain.  

Upon physical examination of the spine, the curvature of the 
spine was symmetrical.  The veteran's posture was straight 
and his gait was in a slow, guarded manner, slightly antalgic 
favoring the left side.  The veteran was able to perform toe 
and heel gait with the complaint of pain with the activity.  
The veteran's head was in the midline.  The rhythm of the 
spinal movement was guarded in a slow manner.  In regard to 
range of motion, forward flexion was from zero to 70 degrees 
and the veteran complained of discomfort throughout the range 
of movement.  Extension was from zero to 15 degrees and the 
veteran had pain with motion.  Right lateral flexion was from 
zero to 20 degrees and the veteran complained of stiffness 
and discomfort throughout the entire movement.  Left lateral 
flexion was from zero to 20 degrees and the veteran 
complained of pain throughout the range of motion.  Right 
lateral rotation was from zero to 20 degrees, and the veteran 
complained of pain throughout the range of movement.  Left 
lateral rotation was from zero to 20 degrees and the veteran 
complained of soreness and pain throughout the movement.  The 
examiner noted that with repetitive movement, the veteran 
complained of increasing pain; however, further loss of 
motion due to pain, fatigue or lack of endurance was not 
noted.  The examiner indicated that there were no abnormal 
postural or fixed deformities.  Upon neurological 
examination, motor strength was +5 and there was no muscle 
atrophy.  Sensory examination showed no defects.  Straight 
leg raising in the reclining position reproduced lower back 
complaints of 20 degrees of elevation on the right side and 
to 30 degrees of elevation on the left side.  No 
radiculopathy was apparent on the examination.  The diagnosis 
was chronic low back pain secondary to degenerative disk 
disease, osteoarthritis, grade I spondylolisthesis at L5-S1, 
and mild bilateral sacroilitis.    





B.  Analysis

The veteran's low back strain was rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5295, effective from March 29, 1995.  
He filed his current claim for increase for the low back in 
May 2001.  In September 2003, VA revised the criteria for 
evaluating disabilities of the spine.  As the appeal was 
pending at the time the criteria were amended, disability 
will be considered under the old criteria and new criteria.  

Prior to September 2003, Diagnostic Code 5295, the old 
criteria for the next higher rating, 20 percent, were muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in the standing position.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).

Effective in September 2003, the new criteria for the next 
higher rating, 20 percent, are forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2006).

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (2).

The evidence of record does not demonstrate the degree of 
disability for which a rating higher than 10 percent was 
warranted under the old criteria of Diagnostic Code 5295.  In 
this regard, in the veteran's November 2001 VA examination 
conducted by QTC Services, there was no muscle spasm.  In 
addition, lateral flexion was to 40 degrees, bilaterally.  
Moreover, in the veteran's August 2006 VA examination, 
lateral flexion was to 20 degrees, bilaterally.  Thus, in the 
absence of unilateral loss of lateral spine motion in the 
standing position with muscle spasm, the criteria for a 
rating higher than 10 percent under the old criteria of 
Diagnostic Code 5295 had not been met.

Under the new criteria effective from September 2003, the 
criteria for the next higher rating, 20 percent, are forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. 

On VA examination in November 2001, forward flexion was to 95 
degrees and the combined range of motion of the thoracolumbar 
spine was 300 degrees.  The veteran had no loss of lumbar 
lordosis.  In addition, in the veteran's most recent VA 
examination, in August 2006, forward flexion was to 70 
degrees and the combined range of motion of the thoracolumbar 
spine was 165 degrees.  In addition, although the examiner 
stated that the veteran's gait was slow and guarded, the 
examiner also stated that there were no abnormal postural or 
fixed deformities.  Therefore, a rating higher than 10 
percent under the new criteria is not warranted. 

Another applicable diagnostic code is the old criteria for 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292.  The old Diagnostic Code 5292 provided a 20 
percent rating for moderate limitation of motion of the 
lumbosacral spine.  While there is evidence of pain in all 
planes of motion, flexion ranged from a low of 70 degrees to 
a high of 95 degrees, extension ranged from 15 to 35 degrees, 
lateral flexion ranged from 20 to 40 degrees, and rotation 
ranged from 20 to 45 degrees, moderate limitation of motion 
of the lumbar segment of the spine, considering functional 
loss due to pain or painful movement under 38 C.F.R. §§ 4.40, 
4.45, is demonstrated. The benefit of the doubt is resolved 
in the veteran's favor. 38 U.S.C.A. § 5107.

Additionally, the Schedule for intervertebral disc syndrome 
was revised effective September 2002.  Because there is 
evidence that the veteran has degenerative disc disease, 
osteoarthritis, and grade I spondylolisthesis at L5-S1, the 
Board has considered whether the veteran's service-connected 
low back strain would warrant a rating higher than 20 percent 
under either the old or new criteria of Diagnostic Code 5293, 
for intervertebral disc syndrome.

To that end, prior to September 2002, Diagnostic Code 5293 
provided for a 10 percent rating where there was mild 
intervertebral disc syndrome.  A 20 percent was provided for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent rating was warranted where there was severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent rating was warranted for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

When evaluating the veteran's low back disability under 
Diagnostic Code 5293, as extant prior to September 2002, the 
Board finds that the medical evidence of record fails to 
support a rating in excess of 20 percent for low back 
disability.  Specifically, the November 2001 and August 2006 
VA examinations failed to demonstrate lumbosacral 
radiculopathy.  As such, the veteran's low back 
symptomatology does not warrant the assignment of a rating in 
excess of 20 percent under the old criteria of Diagnostic 
Code 5293.  

Effective September 2002, Diagnostic Code 5293 was revised to 
evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent rating is 
provided for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
evaluation is provided for with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months; a 40 percent evaluation 
is for assignment with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is for 
assignment with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

For purposes of evaluations, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note (1).  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.  When evaluating on 
the basis of chronic manifestations, orthopedic disabilities 
are to be evaluated using criteria for the most appropriate 
orthopedic diagnostic code or codes and neurologic 
disabilities are to be evaluated separately using criteria 
for the most appropriate neurologic diagnostic code or codes.  
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2).

Under Diagnostic Code 5293, effective from September 2002, 
the veteran's disability also does not warrant the assignment 
of a rating higher than 20 percent.  Although it was noted in 
the August 2006 VA examination report that the veteran went 
to physical therapy on a weekly basis for his low back 
disability, there is no evidence of record showing that the 
veteran's low back disability has required bed rest 
prescribed and treated by a physician.  In addition, 
neurological manifestations due to the veteran's service-
connected low back disability have not been shown by the 
medical evidence.  Accordingly, an evaluation greater than 20 
percent under Diagnostic Code 5293, effective from September 
2002, is not warranted.  


III.  Right Knee, Right Ankle, and Left Ankle Sprains

A.  Factual Background

In June 1995, the veteran underwent a VA examination.  At 
that time, he stated that beginning in 1991 and 1992, he 
developed pain in his right knee.  The veteran indicated that 
he also had a history of multiple sprains of both ankles 
beginning in 1992.  The physical examination of the veteran's 
right knee showed that there was tenderness at the medial 
joint line over the medial meniscus.  McMurray's test was 
equivocal.  There was no effusion.  There was a full range of 
motion of both knees.  Examination of both ankles revealed a 
full range of motion, with some pain and apprehension on 
inversion.  The pertinent diagnoses were the following: (1) 
probable torn medial meniscus in the right knee, and (2) 
instability of the lateral ligaments of both ankles with 
recurrent sprains.  X-rays of the veteran's knees were 
interpreted as showing no significant abnormality; both knees 
appeared unremarkable.  In regard to x-rays of the veteran's 
ankles, it was noted that x-ray examination was technically 
limited due to underpenetration.  The soft tissues were 
normal.  There was a small, well-corticated three millimeter 
(mm) bone fragment projecting from the distal aspect of the 
left medial malleolus which possibly represented an accessory 
ossicle or an old well-corticated chip fracture.  No joint 
effusion was seen.  

By an August 1995 rating action, the RO granted the veteran's 
claims for service connection for a right knee sprain, a 
right ankle sprain, and a left ankle sprain.  The RO assigned 
a 10 percent disability rating under Diagnostic Code 5257, 
effective from March 29, 1995, for the veteran's service-
connected right knee sprain.  The RO also assigned separate 
noncompensable disability ratings under Diagnostic Code 5271, 
effective from March 29, 1995, for the veteran's service-
connected right and left ankle sprains.   

In January 1997, the RO received VAMC outpatient treatment 
records, from February to November 1996.  The records show 
that in February 1996, the veteran reported that he had 
recently twisted his left ankle.  He also noted that he had 
pain in his right knee.  Upon physical examination, there was 
a one-half inch increase in ankle girth on the left compared 
to the right.  The diagnoses were chrondromalacia of the 
right patella, degenerative joint disease of the right knee, 
and left ankle sprain.  The veteran was directed to undergo 
physical therapy.  

By a March 1997 rating action, the RO increased the 
disability rating for the veteran's service-connected left 
ankle sprain from noncompensable to 10 percent disabling 
under Diagnostic Code 5271, effective from March 29, 1995.  

In February 1999, the veteran underwent a VA examination 
which was conducted by QTC Services.  At that time, he stated 
that he had pain and occasional swelling of his ankles.  He 
noted that he also had chronic pain in his right knee.  On 
examination of the veteran's right knee, there was no 
effusion, erythema, or increased warmth.  There was no joint 
line tenderness.  The veteran could extend the knee normally 
to zero degrees and could flex to 140 degrees.  Varus and 
valgus stress on the knee produced no laxity of the 
collateral ligaments.  The Drawers and McMurray tests were 
both negative.  The patella appeared intact and was not 
tender on movement.  On examination of the veteran's ankles, 
there was no effusion, swelling, drainage, erythema, or 
increased warmth.  Range of motion of the ankle joints, 
bilaterally, was normal as he could dorsiflex the ankles to 
20 degrees and plantar flex to 45 degrees.  The veteran's 
motor, sensory, and reflex examinations of the lower 
extremities were within normal limits.  The pedal pulses were 
full.  Upon neurological examination, the veteran had 
symmetric and normal knee and ankle reflexes.  X-ray 
examination of the bilateral ankles demonstrated minimal 
degenerative changes only.  X-ray examination of the 
veteran's right knee showed superior spurring of the patella.  
The diagnoses were right knee and bilateral ankle strain.     

By a November 1999 rating action, the RO increased the 
disability rating for the veteran's service-connected right 
ankle sprain from noncompensable to 10 percent disabling 
under Diagnostic Code 5271, effective from March 29, 1995.

In April 2000, the veteran underwent a VA examination which 
was conducted by QTC Services.  At that time, he stated that 
he had pain and stiffness in his right knee.  According to 
the veteran, the pain was aggravated by minimal amount of 
weightbearing activities.  He indicated that his right knee 
was weak and "buckle[d]" frequently.  However, he denied 
falling as a result of weakness in his right knee and he 
denied locking of his right knee.  On examination of the 
right knee, there were no signs of acute inflammation such as 
effusion, warmth, redness, or tenderness.  Mild lateral joint 
line tenderness was detected on palpation of the right knee.  
There was no crepitation detected.  The veteran could extend 
the knee normally to zero degrees and flex to 140 degrees.  
The veteran complained of pain on maximal flexion of the 
knee.  Varus and valgus stress on the knee produced no laxity 
of the collateral ligaments.  The Drawers and McMurray tests 
were both negative.  The patella appeared intact, and there 
was no appreciable atrophy of the thigh muscles.  The 
sensory, motor, and reflex examinations of the lower 
extremities were normal.  The pedal pulses were full.  X-ray 
examination of the right knee was unremarkable.  The 
diagnosis was that the veteran had recurrent right knee 
strain.  

In May 2001, the veteran filed his current claims for 
increase for the right knee, right ankle, and left ankle.   

In November 2001, the veteran underwent a VA examination 
which was conducted by QTC Services.  At that time, he stated 
that he had pain and occasional swelling of his ankles.  The 
veteran noted that he also had chronic pain in his right 
knee.  He denied "giving" and "locking" of his right knee.  
However, he stated that he had a constant "clicking" in his 
right knee and he noted that his right knee would 
occasionally swell, especially on prolonged weight bearing.  
Upon physical examination, the veteran did not require any 
assisted devise to help with his ambulation.  There were no 
signs of abnormal weight bearing and the veteran did not have 
limited function of walking in the office and standing.  The 
veteran did have a wide gait.  On examination of the 
veteran's right knee, there was no effusion, erythema or 
increased warmth.  There was no joint line tenderness.  The 
veteran could extend the knee normally to zero degrees and he 
could flex to 140 degrees.  Varus and valgus stress on the 
knee produced no laxity of the collateral ligaments.  The 
Drawers and McMurray tests were both negative.  The patella 
appeared intact and was not tender on movement.  There was no 
proximal muscle atrophy present.  On examination of the 
veteran's ankles, there was no effusion, swelling, drainage, 
erythema, or increased warmth.  Range of motion of the ankle 
joints was normal, bilaterally, and he could dorsiflex the 
ankles to 20 degrees and plantar flex to 45 degrees.  The 
veteran had normal inversion and eversion of his ankles.  The 
veteran's motor, sensory, and reflex examinations of the 
lower extremities were within normal limits.  The pedal 
pulses were full.  Upon neurological examination, the veteran 
had symmetric and normal knee and ankle reflexes.  X-ray 
examination of the right knee demonstrated degenerative 
changes.  X-ray examination of the bilateral ankles was 
unremarkable.  In regard to a diagnosis, the examiner noted 
that the veteran had right knee and bilateral ankle strain.      

VAMC outpatient treatment records, from August 2002 to April 
2004, show that in August 2002, x-rays were taken of the 
veteran's right knee.  The x-rays were interpreted as showing 
minimal degenerative joint disease.  In November 2002, the 
veteran had x-rays taken of his left ankle.  The x-rays were 
interpreted as showing an old avulsion injury of the medial 
malleolus.  There was moderate degenerative joint disease of 
the anterior tibiotalar joint.  The records reflect that in 
June 2003, an MRI was taken of the veteran's right knee.  The 
impression was of degenerative change at the patellofemoral 
joint, with irregularity of articular surface of the medial 
femoral condyle including sclerosis and subchondral cyst 
formation.  According to the records, in April 2004, the 
veteran was diagnosed with a loose body of the right knee and 
underwent arthroscopy surgery to remove the loose body.  

In a December 2004 rating action, the RO determined that the 
veteran was entitled to a temporary 100 percent evaluation 
for convalescence following surgery of the right knee, from 
April 16, 2004 to May 31, 2004.  The RO further noted that 
from June 1, 2004, the veteran's 10 percent evaluation for 
his service-connected right knee sprain would be reinstated.

Additional VAMC outpatient treatment records, from November 
2005 to June 2006, show that in November 2005, the veteran 
had x-rays taken of his right knee.  The x-rays were 
interpreted as showing minimal degenerative spurring in the 
right knee.  

A VA examination was conducted in August 2006.  At that time, 
the veteran stated that he had chronic pain in his right knee 
and ankles, and recurrent swelling of his right ankle.  The 
veteran indicated that he used a patellar band on his right 
knee and that he wore ankle braces on his ankles.  Upon 
physical examination, in regard to right knee range of 
motion, flexion was from zero to 120 degrees and the veteran 
complained of pain at 100 degrees of flexion.  Extension in 
the right knee was from zero to -3 degrees.  He complained of 
mild discomfort when he tried to extend the knee out in zero 
degrees.  The examiner noted that after stressing the 
veteran's right knee, he found that there was no instability.  
Medial and lateral collateral ligaments were tight and 
intact.  Anterior and posterior drawer signs on the right 
were negative.  McMurray's test on the right was negative.  
There was no palpable tenderness over the medial and lateral 
joint margins of the right knee.  There was mild palpatory 
tenderness along the patellofemoral joint of the right knee.  
There was no joint effusion or soft tissue swelling.  In 
regard to range of motion of the right ankle, dorsiflexion 
was from zero to five degrees, and the veteran complained of 
pain with movement.  Plantar flexion of the right ankle was 
from zero to 45 degrees, with no pain.  In regard to range of 
motion of the left ankle, dorsiflexion was from zero to 10 
degrees, and the veteran complained of mild stiffness with 
movement.  Plantar flexion of the left ankle was from zero to 
45 degrees and was not painful.  In regard to valgus and 
varus stress testing for medial and lateral collateral 
ligaments, the examiner noted that he found no looseness or 
laxity and no motion of the os calcis.  There was mild 
periarticular joint tenderness of both ankles, but there was 
no soft tissue swelling, edema, or effusion present.  X-rays 
of the veteran's right knee, taken in July 2006, showed mild 
osteoarthritis and a moderate anterior right patellar spur.  
X-rays of the veteran's left ankle, taken in July 2006, 
showed minimal osteoarthritis.  The diagnoses were right knee 
pain due to chronic strain secondary to osteoarthritis, and 
chronic right and left ankle sprains and early osteogenic 
arthritis.  


B.  Analysis

Right Knee Sprain

In this case, the RO has assigned a 10 percent evaluation 
under Diagnostic Code 5257 for the veteran's right knee 
sprain.   

Diagnostic Code 5257 addresses impairment of the knee 
involving recurrent subluxation or lateral instability.  A 10 
percent rating is warranted for slight impairment.  Ratings 
of 20 and 30 percent are warranted for moderate and severe 
impairment, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2006).

The Board has considered the recent evidence of record but 
finds that there is no basis for a rating higher than 10 
percent under Diagnostic Code 5257.  In this regard, the 
Board notes that although the RO has assigned a 10 percent 
evaluation for the veteran's service-connected right knee 
sprain under Diagnostic Code 5257, which addresses impairment 
of the knee involving recurrent subluxation or lateral 
instability, the veteran's most recent VA examination, dated 
in August 2006, does not show any instability or subluxation 
of the right knee.  In addition, the veteran's November 2001 
VA examination conducted by QTC Services also does not show 
any instability or subluxation of the right knee.  In the 
November 2001 VA examination, varus and valgus stress on the 
knee produced no laxity of the collateral ligaments.  The 
Board further observes that in the August 2006 VA 
examination, the examiner specifically stated that after 
stressing the veteran's right knee, he found that there was 
no instability.  Medial and lateral collateral ligaments were 
tight and intact.  Moreover, in the November 2001 and August 
2006 VA examinations, the Drawers and McMurray tests were 
both negative.  Thus, a higher rating under Diagnostic Code 
5257 is not warranted because no instability or subluxation 
has been shown, and only moderate impairment is shown.

The veteran's right knee sprain may also be rated based on 
limitation of motion.  In this regard, Diagnostic Code 6260 
provides that limitation of flexion of the knee to 60 degrees 
warrants a zero percent evaluation.  Limitation of flexion of 
the knee to 45 degrees warrants a 10 percent evaluation.  A 
20 percent evaluation requires that flexion be limited to 30 
degrees, and a 30 percent evaluation requires that flexion be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Diagnostic Code 5261 provides that limitation of extension of 
the knee to 5 degrees warrants a zero percent evaluation, and 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees, 
and a 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees, and a 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal knee motion is from zero degrees to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2006).

To warrant an increased evaluation under Diagnostic Code 
5260, there needs to be medical evidence of limitation of 
flexion that more nearly approximates 30 degrees than 45 
degrees.  In addition, an increased evaluation under 
Diagnostic Code 5261 is warranted when extension of the leg 
is more nearly limited to 15 degrees than to 10 degrees.  
However, in the veteran's November 2001 VA examination, the 
veteran demonstrated a full range of motion.  In addition, in 
the August 2006 VA examination, the right knee flexed from 
zero to 120 degrees, with pain starting at 100 degrees.  The 
examiner also noted that extension was from zero to -3 
degrees and that the veteran complained of mild discomfort 
when he tried to extend the knee out in zero degrees.  Thus, 
despite the veteran's complaints of decreased motion, not 
even a zero percent evaluation is warranted under 38 C.F.R. § 
4.71a, Diagnostic Code 5260 or Diagnostic Code 5261.

The Board also notes the potential relevance of 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2006), pertaining to 
arthritis.  The evidence of record shows that the veteran has 
been diagnosed with mild osteoarthritis of the right knee.  
In this regard, diagnostic codes pertinent to arthritis 
provide for a maximum 10 percent evaluation. The Board also 
notes the potential applicability of VAOPGCPREC 23-97 (1997).  
In that opinion, VA's General Counsel stated that when a knee 
disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, and a veteran also has limitation of knee motion which 
at least meets the criteria for a zero percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However, General 
Counsel stated that if a veteran does not meet the criteria 
for a zero percent rating under either Diagnostic Code 5260 
or Diagnostic Code 5261, there is no additional disability 
for which a separate rating for arthritis may be assigned. 
Thus, as there is no evidence of motion limitation warranting 
at least assignment of a zero percent evaluation, VAOPGCPREC 
23-97 would not be for application.

Further, with respect to the veteran's complaints of 
functional impairment due to pain, the United States Court of 
Appeals for Veterans Claims (Court) has held that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 regarding functional 
loss due to pain on use or due to flare-ups, are not for 
application in regard to a rating under a diagnostic code not 
predicated on limitation of motion, such as Diagnostic Code 
5257 in this case.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  In any case, the currently assigned 10 percent 
evaluation is itself based on pain on use and resulting 
functional loss.  No higher rating is based on consideration 
of those same factors.

With respect to potential application of other criteria, the 
Board notes that there is no evidence of ankylosis, 
dislocation of the semilunar cartilage, or impairment of the 
tibia and fibula for evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, or 5262 (2006).  

Accordingly, in light of the above, the Board finds that a 
rating higher than 10 percent is not warranted for the 
veteran's service-connected right knee sprain.  The Board 
concludes that the preponderance of the evidence is against 
the veteran's  claim for an evaluation higher than 10 
percent.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply; 
therefore, the claim for a higher evaluation must be denied.   


Bilateral Ankle Sprains

The veteran's ankles are evaluated under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5271, as 10 percent disabled.  
In this regard, under Diagnostic Code 5271, moderate 
limitation of motion of an ankle warrants a 10 percent 
evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271. 

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion, and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II.

After reviewing the overall record, the Board must conclude 
that the service-connected bilateral ankle disabilities are 
productive of no more than moderate limitation of motion.  In 
the November 2001 VA examination conducted by QTC Services, 
range of motion of the ankle joints was normal, bilaterally, 
and the veteran could dorsiflex the ankle to 20 degrees and 
plantar flex to 45 degrees.  In addition, in the August 2006 
VA examination, although dorsiflexion of the right ankle was 
from zero to five degrees, plantar flexion was from zero to 
45 degrees.  Moreover, while dorsiflexion of the left ankle 
was from zero to 10 degrees, plantar flexion was from zero to 
45 degrees.   

In light of the above, the Board finds that ratings in excess 
of 10 percent for the veteran's bilateral ankle sprains are 
not warranted.  The symptoms of the veteran's ankle 
disabilities simply do not support a finding of marked 
limitation of either ankle.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.40 and 4.45 would warrant higher ratings.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the Board finds that 
increased evaluations for the ankle disabilities are not 
warranted under DeLuca.  While the veteran complains of pain 
associated with his ankle disabilities, the Board does not 
find that the disability attributable to the sprain of the 
right or left ankle has resulted in functional disability in 
excess of that contemplated in the 10 percent ratings already 
assigned.  In the August 2006 VA examination report, the 
examiner noted that although there was mild periarticular 
joint tenderness of both ankles, nevertheless, there was no 
soft tissue swelling, edema, or effusion present.  In 
addition, there was no looseness or laxity and no motion of 
the os calcis.  Thus, the Board does not find that a higher 
disability evaluation is warranted for the veteran's sprain 
of the right or left ankle on the basis of functional 
disability.

The Board also recognizes that the veteran has been diagnosed 
with degenerative changes of the ankles.  In this regard, 
arthritis is rated on the basis of limitation of motion of 
the joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2006).  In the veteran's case, the veteran is 
already appropriately receiving separate 10 percent ratings 
under Diagnostic Code 5271, which is predicated upon loss of 
motion, for his ankle disabilities.  Therefore, under 
Diagnostic Codes 5003 and 5010, the Board cannot provide the 
veteran with disability ratings higher than 10 percent for 
his ankle disabilities.    

The Board has also looked at other Diagnostic Codes for 
rating the ankle disabilities and they do not provide a 
method for assigning a higher evaluation.  The veteran does 
not have malunion or nonunion of the tibia and fibula, 
ankylosis of the ankle, ankylosis of subastragalar or tarsal 
joint, or malunion of the os calcis or astragalus.  
Therefore, Diagnostic Codes 5262, 5270, and 5272-5273 are not 
applicable.

Consequently, in light of the above, the Board finds that a 
rating higher than 10 percent is not warranted for the 
veteran's service-connected right ankle sprain.  The Board 
also finds that a rating higher than 10 percent is not 
warranted for the veteran's service-connected left ankle 
sprain.  The Board concludes that the preponderance of the 
evidence is against the veteran's claims for evaluations 
higher than 10 percent for sprains of the right and left 
ankles.  As the preponderance of the evidence is against the 
claims, the benefit-of-the-doubt doctrine does not apply; 
therefore, the claims for higher evaluations must be denied.


IV.  Migraine Headaches

A.  Factual Background

In June 1995, the veteran underwent a VA examination.  At 
that time, he stated that beginning in 1995, he developed 
headaches with visual blurriness.  He indicated that at 
present, he had several headaches each week lasting five to 
30 minutes.  Upon physical examination, sensory examination 
was unremarkable, symmetrical, and normal.  Cerebellar 
examination showed normal finger to nose, heel to shin, and 
rapid alternating movements.  The diagnosis was migraine 
headache disorder, with a normal neurological examination.  

By an August 1995 rating action, the RO granted the veteran's 
claim for service connection for migraine headaches.  The RO 
assigned a noncompensable disability rating under Diagnostic 
Code 8100, effective from March 29, 1995, for the veteran's 
service-connected migraine headaches.  

In February 1999, the veteran underwent a VA examination 
which was conducted by QTC Services.  At that time, he stated 
that he had frequent sharp pain starting from the back of the 
head moving onto the front that happened three to four times 
a day.  According to the veteran, each episode usually lasted 
up to 30 minutes.  The only relief he got was from lying down 
and resting for half an hour or so.  The veteran denied 
morning headaches, visual disturbances, one-sided headaches, 
photophobia, or aversion to noises when he had his headaches.  
He denied any specific triggers for his headaches.  In regard 
to a diagnosis, the examiner stated that the veteran suffered 
from frequent headaches.     

By a November 1999 rating action, the RO increased the 
disability rating for the veteran's service-connected 
migraine headaches from noncompensable to 10 percent 
disabling under Diagnostic Code 8100, effective from March 
29, 1995.  

In May 2001, the veteran filed his current claim for increase 
for migraine headaches.  

In November 2001, the veteran underwent a VA examination 
which was conducted by QTC Services.  At that time, the 
examiner noted that the veteran complained of frequent sharp 
pain starting from the back of the head and moving onto the 
front and bitemporal areas about three to four times a month.  
According to the veteran, each episode lasted only about five 
minutes as compared to 30 minutes previously.  The only 
relief the veteran got was from lying down and resting for a 
half an hour or so.  The veteran denied morning headaches, 
visual disturbances, one-sided headaches, photophobia, or 
aversion to noises when he had his headaches.  He denied any 
specific triggers for his headaches.  Upon neurological 
examination, cranial nerve examination of nerves I to XII 
were within normal limits.  The veteran had normal finger-
nose and heel-shin tests for coordination.  In regard to a 
diagnosis, the examiner stated that the veteran suffered from 
frequent headaches.  

A VA examination was conducted in August 2006.  At that time, 
the veteran stated that he had daily headaches which lasted 
five minutes and increased in severity with exposure to light 
and noise.  The headaches were described as radiating to the 
temples and occiput of the head.  When the veteran had an 
attack, he needed to rest for 10 minutes to decrease the 
intensity.  The diagnosis was by history, migraine headaches.  

B.  Analysis

The RO has assigned a 10 percent disabling rating under 
Diagnostic Code 8100 for the veteran's service-connected 
migraine headaches.   

Diagnostic Code 8100 pertains to migraine headaches.  Under 
this provision, a 10 percent evaluation is assigned for 
headaches with characteristic prostrating attacks averaging 
one in two months over the previous several months.  A 30 
percent evaluation may be assigned for headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the previous several months.  A 50 percent 
evaluation is warranted for headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a 
Diagnostic Code 8100 (2006).   

A review of the medical data reveals that the veteran's 
service-connected migraine headaches warrant no more than a 
10 percent disability evaluation.  Id.  The veteran has 
complained of headaches consistently over the years and has 
stated that he has to lie down and rest to alleviate the 
pain.  Most recently, in the veteran's August 2006 VA 
examination, the veteran reported that he had daily headaches 
which lasted five minutes and increased in severity with 
exposure to light and noise.  However, the Board observes 
that the veteran's headaches have not been shown to be 
prostrating. Absent such a showing, a 30 percent evaluation 
cannot be granted.  Such a rating would necessitate 
prostrating attacks at least once a month.  Such level of 
headache disability has not been demonstrated.  Under this 
regulatory provision, again, the veteran is not entitled to 
an evaluation in excess of 10 percent for his service-
connected migraine headaches.  Id.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  





ORDER

A rating of 20 percent for low back strain is granted, 
subject to the law and regulations governing the payment of 
monetary benefits. 

A rating higher than 10 percent for right knee sprain is 
denied.  

A rating higher than 10 percent for right ankle sprain is 
denied.  

A rating higher than 10 percent for left ankle sprain is 
denied.  

A rating higher than 10 percent for migraine headaches is 
denied.   





____________________________________________
WAYNE M. BRAEUER    
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


